DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-96 are pending and presently subject to an election/restriction requirement.

Notes Regarding Claim Interpretation
	Examiner notes that the pending claims contain confusing phrasing as discussed below.  
For example, claims 1-68 are directed to products.  However, claims 2-3 recite “combined ...”; claims 4-8, 23-27, 29-33, and 40-45 each recite “sequenced and synthesized”; claims 9-11, 34-36 recite “biologically extracted”; claims 48-52 recite “prepared from” and “administered to”; claim 60 recites “expressing”; claims 62-63 recite “formulated as”; and claims 64-68 recite “formulated and administered”.  Critically, product-by-process language will be interpreted as noted at MPEP § 2113, and claims directed to products but reciting method steps will be rejected as indefinite per MPEP § 2173.05(p)(II) (discussing product and process limitations in the same claim). 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-59, 61-68, and 96, drawn to products, namely compositions comprising thymulin, zinc, and one or more pharmaceutically acceptable excipient, classified in A61K38/2292+.
II. Claim 60, drawn to products, namely compositions comprising a recombinant adenoviral vector, an analog of FTS, and pharmaceutically acceptable excipients, classified in C12N15/86.
III. Claims 69-78 and 92-95, drawn to methods involving administration of a composition comprising thymulin, zinc, and one or more pharmaceutically acceptable excipient to a subject , withdrawal of a serum sample, and measurement of a parameter of the serum sample, classified in G01N33/5008+.
IV. Claims 79-90, drawn to a method involving the administration of to a subject a composition comprising thymulin, zinc, and one or more pharmaceutically acceptable excipient, to treat a condition or disease, or for the purpose of generating Helper T cells in the subject, classified in A61K9/0053+.
V. Claim 91, drawn to a method requiring the steps of obtaining a plasma sample from a subject and measuring “the biological activity” of thymulin in the sample to diagnose having or being at risk of having an infection or cancer, classified in G01N33/52+.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  Specifically, the compositions are materially different.
Inventions Group I and each of Groups III-IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product; for example, Vickers (An Analysis of the Safety and Efficacy of Topical Zinc-Thymulin to treat Androgenetic Alopecia, Hair Ther Transplant, vol 7(1):1-8 (Jan. 26, 2017)) discloses that compositions comprising thymulin, zinc, and one or more pharmaceutically acceptable excipients can be utilized to treat androgenetic alopecia (see, e.g., Vickers at title, abs).  Examiner also directs Applicant to the discussions set forth in the associated Application of PCT/US20/46380, including the analysis set forth at Box No. V regarding novelty and inventive step in the IPEA/409 mailed on 9/21/2021, and to the analysis provided in the Written Opinion mailed on 2/5/2021, and those discussions are incorporated herein.
Inventions Group I and Group V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  For example, Group V does not recite or require the products of Group I.
Inventions Group II and each of Groups III-IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  For example, neither Groups III or IV recite or require the composition of Group II, and the compounds of Group II are not disclosed or claimed as capable of use together.  Accordingly, such groups of inventions have different designs, modes of operation, and effects.
Inventions Group II and Group V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  For example, Group V does not recite or require the products of Group II.
Inventions Group III and Group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect; do not appear to overlap in scope; and are not identified as obvious variants.  Specifically, the Inventions of Groups III and IV have different steps, different recited purposes (compare preambles), are applied to different and distinct patient populations, and yield different end results.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Group III and Group V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  For example, Group V does not recite or require the administration of any component, and does not identify that the different inventions are capable of use together.
Inventions Group IV and Group V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  For example, Group V does not recite or require the administration of any component, and does not identify that the different inventions are capable of use together.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and Examination burden because the claims are directed to a broad genus of products and processes presently claimed, which comprise numerous points of variability, including the exact components, product-by-process limitations, process limitations, and concentrations claimed and at issue. Accordingly, from a combinatorial perspective, the claims read upon multiple vast and highly varied genera. Therefore, a full search of the scope of the claim requires, text and structure searches of all claimed compounds and substructures of all claimed compounds in all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the vast and highly varied number of inventions and species claimed, there is a substantial search burden if an election/restriction requirement is not required. In addition, there is an examination burden, because each species must be evaluated for utility (35 USC § 101, which appears to be a material concern because zinc and thymulin naturally occur in human blood), supporting description (35 USC § 112, which appears to be an issue because zero embodiments were reduced to practice), and enablement (35 USC § 112, which appears to be an issue because it is unclear the full scope of diseases and conditions claimed are treatable, and no “effective” concentration for such specific diseases appears disclosed on record). In addition, examination requires consideration of whether or not the limited species reduced to practice in combination with the original disclosure and prior art are sufficient to establish a structure/function relationship commensurate in scope with the presumed utility and claimed structural variability. Accordingly, there is a substantial search and examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Claim(s) 1-96 are generic with respect to one or more parameters. Applicant is required to elect a single, disclosed species (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).
If Applicant elects Group I, Applicant should elect a single, disclosed species from among those fully disclosed on record (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Notably, zero examples appear to have been reduced specifically to practice on the record. 
If this is incorrect, Applicant should elect a single, disclosed species from among those disclosed fully on record by providing the Example number, Figure number, paragraph numbers, and by unambiguously identifying all structures present in the single elected species. 
If this is correct, Applicant should elect a patentably indistinct subgenus comprising only obvious variants, by unambiguously identifying all structures that define the patentably indistinct subgenus.  For example, Applicant may identify the subgenus of compounds reading upon instant claim 96 by explicitly identifying the exact sequence of thymulin.  
If Applicant elects Group II, Applicant should elect a single, disclosed species from among those fully disclosed on record (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Notably, zero examples appear to have been reduced specifically to practice on the record. 
If this is incorrect, Applicant should elect a single, disclosed species from among those disclosed fully on record by providing the Example number, Figure number, paragraph numbers, and by unambiguously identifying all structures present in the single elected species. 
If this is correct, Applicant should elect a patentably indistinct subgenus comprising only obvious variants, by unambiguously identifying all structures that define the patentably indistinct subgenus.  For example, Applicant may identify the subgenus of compounds reading upon instant claim 60 by explicitly identifying the claimed structures to the extent supported by the originally filed disclosure (i.e., if a SEQ ID NO: or CAS Registry Number was provided for the vector, or analog, such sequence identifiers should be explicitly identified).   
If Applicant elects Group III, Applicant should elect a single, disclosed species from among those fully disclosed on record (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Notably, zero examples appear to have been reduced specifically to practice on the record. 
If this is incorrect, Applicant should elect a single, disclosed species from among those disclosed fully on record by providing the Example number, Figure number, paragraph numbers, and by unambiguously identifying all structures present in the single elected species. 
If this is correct, no species election is required.
If Applicant elects Group IV, Applicant should elect a single, disclosed species from among those fully disclosed on record (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Notably, zero examples appear to have been reduced specifically to practice on the record. 
If this is incorrect, Applicant should elect a single, disclosed species from among those disclosed fully on record by providing the Example number, Figure number, paragraph numbers, and by unambiguously identifying all structures present in the single elected species; the patient information should be clearly identified along with the disease or condition treated. 
If this is correct, Applicant should identify a single subgenus from among claims 79, 80, and 83; and then further identify the narrowest available subgenus claimed.  For example, if Applicant elects the subgenus of claim 80, Applicant should further specify that the cancer is selected from among the cancers enumerated at claim 82, for example “lung cancer”.  If additional clarification is required, Applicant is invited to contact the Examiner directly.
If Applicant elects Group V, Applicant should elect a single, disclosed species from among those fully disclosed on record (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Notably, zero examples appear to have been reduced specifically to practice on the record. 
If this is incorrect, Applicant should elect a single, disclosed species from among those disclosed fully on record by providing the Example number, Figure number, paragraph numbers, and by unambiguously identifying all structures present in the single elected species; the patient information should be clearly identified along with the disease or condition treated. 
If this is correct, no species election is required. 


The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The rationale for requiring both a restriction and election requirement was set forth above, and that discussion is incorporated herein.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/            Primary Examiner, Art Unit 1654